82556: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-30581: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82556


Short Caption:UBER TECH., INC. VS. ROYZCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A810843Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:03/09/2021 / Jimmerson, JamesSP Status:Completed


Oral Argument:08/02/2022 at 10:30 AMOral Argument Location:Carson City


Submission Date:08/02/2022How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantRasier, LLCKaren L. Bashor
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						Ryan T. Gormley
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Douglas M. Rowan
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						


AppellantRasier-CA, LLCKaren L. Bashor
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						Ryan T. Gormley
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Douglas M. Rowan
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						


AppellantUber Technologies, IncKaren L. Bashor
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						Ryan T. Gormley
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Douglas M. Rowan
							(Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas)
						


RespondentAndrea Eileen WorkNatalie Stephanie Pang
							(Glancy Prongay & Murray LLP/Los Angeles)
						Trevor M. Quirk
							(Quirk Law Firm)
						Kevin Francis Ruf
							(Glancy Prongay & Murray LLP/Los Angeles)
						Jerold Sullivan
							(Sullivan & Sullivan)
						


RespondentMegan RoyzNatalie Stephanie Pang
							(Glancy Prongay & Murray LLP/Los Angeles)
						Trevor M. Quirk
							(Quirk Law Firm)
						Kevin Francis Ruf
							(Glancy Prongay & Murray LLP/Los Angeles)
						Jerold Sullivan
							(Sullivan & Sullivan)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/24/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


02/26/2021Filing FeeFiling Fee due for Appeal. (SC)


02/26/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-05813




02/26/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-05816




03/08/2021Filing FeeFiling Fee Paid. $250.00 from Weinberg, Wheeler, Hudgins, Gunn & Dial.  Check no. 159736. (SC)


03/08/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)21-06714




03/09/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: James J. Jimmerson. (SC)21-06787




03/16/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  All parties are in agreement that no compromise is possible. (SC)21-07568




03/17/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)21-07705




03/29/2021Docketing StatementFiled Docketing Statement.  (SC)21-08941




03/31/2021Transcript RequestFiled Appellants'  Certificate of No Transcript Request. (SC)21-09340




06/15/2021MotionFiled Stipulation to Extend Time to File Opening Brief and Appendix. (SC)21-17272




06/16/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Opening Brief and Appendix. Due date is July 15, 2021. (SC)21-17318




07/15/2021BriefFiled Appellants' Opening Brief. (SC)21-20500




07/15/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 1. (SC)21-20501




07/15/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 2. (SC)21-20502




07/15/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 3. (SC)21-20503




07/15/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 4. (SC)21-20504




09/08/2021Order/ProceduralFiled Order to File Answering Brief. To date, respondents have not filed the answering brief or otherwise communicated with this court.  
Respondents shall have 7 days from the date of this order to file and serve the answering brief. (SC)21-26049




09/14/2021MotionFiled Stipulation to Extend Deadline to Submit Answering Brief. (SC)21-26607




09/21/2021Order/ProceduralFiled Order Granting Motion. The parties have filed a stipulation for a second extension of time to file the answering brief.  The stipulation is treated as a joint motion and granted.  Respondent's answering brief due: October 15, 2021. (SC)21-27285




10/15/2021BriefFiled Respondents' Answering Brief. (SC)21-29658




10/28/2021MotionFiled Stipulation to Extend Reply Brief Deadline. (SC)21-31074




10/28/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Reply Brief.  Due date December 15, 2021. (SC)21-31149




12/14/2021MotionFiled Appellants' Motion to Extend Time to File Reply Brief. (SC)21-35655




12/28/2021Order/ProceduralFiled Order Granting Motion.  Appellants shall have until January 14, 2022, to file and serve the reply brief.  (SC)21-36834




01/14/2022MotionFiled Appellants' Motion for Excess Pages/Exceed Word Limit on Reply Brief. (SC)22-01544




01/14/2022BriefFiled Appellants' Reply Brief. (SC)22-01546




01/25/2022Order/ProceduralFiled Order Granting Motion.  Appellants' motion for leave to file a reply brief in excess of the type-volume limitation is granted.  The reply brief was filed on January 14, 2022.  (SC)22-02471




01/25/2022Case Status UpdateBriefing Completed/To Screening.  (SC)


03/15/2022MotionFiled Respondents' Motion to Associate Kevin Ruf. (SC)22-08225




03/15/2022MotionFiled Respondents' Motion to Associate Counsel Natalie Stephanie Pang. (SC)22-08228




03/29/2022Order/ProceduralFiled Order Granting Motions. Respondents have filed motions to associate attorneys Kevin Francis Ruf and Natalie Stephanie Pang of the law firm of Glancy Prongay & Murray LLP in this matter pursuant to SCR 42.  The motions are granted.  Mr. Ruf and Ms. Pang shall be permitted to appear on behalf of respondents in this appeal.  (SC)22-09748




05/26/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC)22-16816




06/21/2022Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter is scheduled for oral argument on August 2, 2022, at 10:30 a.m. in Carson City. Argument shall be limited to 30 minutes. (SC)22-19554




07/18/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-22544




08/02/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. {SC}


09/29/2022Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded with instructions." Before the Court En Banc. Author: Silver, J. Majority: Parraguirre/Hardesty/Cadish/Silver/Pickering. Herndon, J., with whom Stiglich, J., concurring in part and dissenting in part. 138 Nev. Adv. Opn. No. 66. En Banc. (SC).22-30581





Combined Case View